Exhibit 10.9

INFOSPACE, INC.

RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN

(as amended and restated effective as of April 21, 2011)

 

1. Establishment, Purpose, and Definitions.

 

  (a) There is hereby adopted the Restated 1996 Flexible Stock Incentive Plan
(the “Plan”) of InfoSpace, Inc., a Delaware corporation (the “Company”).

 

  (b) The purpose of the Plan is to provide a means whereby eligible individuals
(as defined in paragraph 4, below) can acquire Common Stock of the Company (the
“Stock”). The Plan provides employees (including officers and directors who are
employees) of the Company and of its Affiliates an opportunity to purchase
shares of Stock pursuant to options which may qualify as incentive stock options
(referred to as “incentive stock options”) under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), and employees, officers,
directors, independent contractors, and consultants of the Company and of its
Affiliates an opportunity to purchase shares of Stock pursuant to options which
are not described in Section 422 or 423 of the Code (referred to as
“nonqualified stock options”). The Plan also provides for the sale or bonus of
Stock to eligible individuals in connection with the performance of services for
the Company or its Affiliates. The Plan also provides for the grant of
restricted stock units (“RSUs”) to eligible individuals in connection with the
performance of services for the Company or its Affiliates. Finally, the Plan
authorizes the grant of stock appreciation rights (“SARs”), either separately or
in tandem with stock options, entitling holders to cash compensation measured by
appreciation in the value of the Stock.

 

  (c) The term “Affiliates” as used in the Plan means parent or subsidiary
corporations, as defined in Sections 424(e) and (f) of the Code (but
substituting “the Company” for “employer corporation”), including parents or
subsidiaries which become such after adoption of the Plan.

 

2. Administration of the Plan.

 

  (a) The Plan shall be administered by the Board of Directors of the Company
(the “Board”) or a committee or committees (which term includes subcommittees)
appointed by, and consisting of one or more members of, the Board (the “Plan
Administrator”). If and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, the Board shall consider in
selecting the Plan Administrator and the membership of any committee acting as
Plan Administrator, with respect to any persons subject or likely to become
subject to Section 16 of the Exchange Act, the provisions regarding (i) “outside
directors” as contemplated by Section 162(m) of the Code and (ii) “nonemployee
directors” as contemplated by Rule 16b-3 under the Exchange Act. The Board may
delegate the responsibility for administering the Plan with respect to
designated classes of eligible Participants to different committees consisting
of one or more members of the Board, subject to such limitations as the Board or
the Plan Administrator deems appropriate. Committee members shall serve for such
term as the Board may determine, subject to removal by the Board at any time.



--------------------------------------------------------------------------------

  (b) The Plan Administrator shall determine which eligible individuals (as
defined in paragraph 4, below) shall be granted options under the Plan, the
timing of such grants, the terms thereof (including any restrictions on the
Stock), and the number of shares subject to such options.

 

  (c) The Plan Administrator may amend the terms of any outstanding option
granted under this Plan, but any amendment which would adversely affect the
Optionee’s rights under an outstanding option shall not be made without the
Optionee’s written consent. The Plan Administrator may, with the Optionee’s
written consent, cancel any outstanding stock option or accept any outstanding
stock option in exchange for a new option. Notwithstanding the foregoing, any
change or adjustment to an incentive stock option shall not, without the
Optionee’s written consent, be made in a manner so as to constitute a
“modification” that would cause such incentive stock option to fail to continue
to qualify as an incentive stock option.

 

  (d) The Plan Administrator shall also determine which eligible individuals (as
defined in paragraph 4, below) shall be issued Stock, SARs or RSUs under the
Plan, the timing of such grants, the terms thereof (including any restrictions),
and the number of shares, SARs or RSUs to be granted. The Stock and/or RSUs
shall be issued for such consideration (if any) as the Plan Administrator deems
appropriate. Stock issued subject to restrictions shall be evidenced by a
written agreement (the “Restricted Stock Purchase Agreement” or the “Restricted
Stock Bonus Agreement”). RSUs shall be issued subject to such restrictions as
evidenced by a written agreement (the “Restricted Stock Unit Agreement”). The
Plan Administrator may amend any Restricted Stock Purchase Agreement, Restricted
Stock Bonus Agreement or Restricted Stock Unit Agreement, but any amendment
which would adversely affect the stockholder’s rights to the Stock shall not be
made without his or her written consent.

 

  (e) The Plan Administrator shall have the sole authority, in its absolute
discretion to adopt, amend, and rescind such rules and regulations as, in its
opinion, may be advisable for the administration of the Plan, to construe and
interpret the Plan, the rules and the regulations, and the instruments
evidencing options, Stock or RSUs granted under the Plan and to make all other
determinations deemed necessary or advisable for the administration of the Plan.
All decisions, determinations, and interpretations of the Plan Administrator
shall be binding on all participants.

 

3. Stock Subject to the Plan.

 

  (a)

An aggregate of not more than 21,852,309 shares of Stock shall be available for
the grant of stock options or the issuance of Stock under the Plan plus an
annual increase to be added on the first day of the Company’s fiscal year
beginning in 2002 equal to the lesser of (i) five percent (5%) of the Company’s
outstanding shares of Stock on the last day of the preceding fiscal year, and
(ii) a lesser amount determined by the Board of Directors. If an option is
surrendered (except surrender for shares of Stock) or for any other reason
ceases to be exercisable in

 

Page 2



--------------------------------------------------------------------------------

  whole or in part, the shares which were subject to such option but as to which
the option had not been exercised shall continue to be available under the Plan.
Any Stock which is retained by the Company upon exercise of an option in order
to satisfy the exercise price for such option or any withholding taxes due with
respect to such option exercise shall be treated as issued to the Optionee and
will thereafter not be available under the Plan.

 

  (b) If there is any change in the Stock subject to the Plan, an Option
Agreement, a Restricted Stock Purchase Agreement, a Restricted Stock Bonus
Agreement, a Restricted Stock Unit Agreement, or a SAR Agreement through merger,
consolidation, reorganization, recapitalization, reincorporation, stock split,
stock dividend, or other change in the capital structure of the Company,
appropriate adjustments shall be made by the Plan Administrator in order to
preserve but not to increase the benefits to the individual, including
adjustments to the aggregate number, kind and price per share of shares subject
to the Plan, an Option Agreement, a Restricted Stock Purchase Agreement, a
Restricted Stock Bonus Agreement, a Restricted Stock Unit Agreement, or a SAR
Agreement.

 

4. Eligible Individuals. Individuals who shall be eligible to have granted to
them the options, Stock, RSUs, or SARs provided for by the Plan shall be such
employees, officers, directors, independent contractors and consultants of the
Company or an Affiliate as the Plan Administrator, in its discretion, shall
designate from time to time. Notwithstanding the foregoing, only employees of
the Company or an Affiliate (including officers and directors who are bona fide
employees) shall be eligible to receive incentive stock options.

 

5. The Option Price.

 

  (a) The exercise price of the Stock covered by each incentive stock option
shall be not less than the per share fair market value of such Stock on the date
the option is granted. The exercise price of the Stock covered by each
nonqualified stock option shall be as determined by the Plan Administrator. In
the case of a nonqualified stock option intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the per share exercise price of the Stock shall be no less than 100% of
the fair market value per share of the Stock on the date of grant.
Notwithstanding the foregoing, in the case of an incentive stock option granted
to a person possessing more than ten percent of the combined voting power of the
Company or an Affiliate, the exercise price shall be not less than 110 percent
of the fair market value of the Stock on the date the option is granted. The
exercise price of an option shall be subject to adjustment to the extent
provided in paragraph 3(b), above.

 

  (b) The fair market value shall be as established in good faith by the Plan
Administrator or (i) if the Stock is listed on the Nasdaq National Market, the
fair market value shall be the closing selling price for the stock as reported
by the Nasdaq National Market for a single day or (ii) if the Stock is listed on
the New York Stock Exchange or the American Stock Exchange, the fair market
value shall be the closing selling price for the Stock as such price is
officially quoted in the composite tape of transactions on such exchange for a
single trading day. If there is no such reported price for the Stock for the
date in question, then such price on the last preceding date for which such
price exists shall be determinative of the fair market value.

 

Page 3



--------------------------------------------------------------------------------

6. Terms and Conditions of Options.

 

  (a) Each option granted pursuant to the Plan will be evidenced by a written
Stock Option Agreement executed by the Company and the person to whom such
option is granted.

 

  (b) The Plan Administrator shall determine the term of each option granted
under the Plan; provided, however, that the term of an incentive stock option
shall not be for more than 7 years and that, in the case of an incentive stock
option granted to a person possessing more than ten percent of the combined
voting power of the Company or an Affiliate, the term shall be for no more than
five years.

 

  (c) In the case of incentive stock options, the aggregate fair market value
(determined as of the time such option is granted) of the Stock with respect to
which incentive stock options are exercisable for the first time by an eligible
employee in any calendar year (under this Plan and any other plans of the
Company or its Affiliates) shall not exceed $100,000. In the event the Optionee
holds two or more such options that become exercisable for the first time in the
same calendar year, such limitation shall be applied on the basis of the order
in which such options are granted.

 

  (d) The Stock Option Agreement may contain such other terms, provisions and
conditions not inconsistent with this Plan as may be determined by the Plan
Administrator. If an option, or any part thereof is intended to qualify as an
incentive stock option, the Stock Option Agreement shall contain those terms and
conditions which are necessary to so qualify it.

 

  (e) The following limitations shall apply to grants of stock options:

 

  (i) No individual shall be granted, in any fiscal year of the Company, stock
options to purchase more than 800,000 shares of Stock.

 

  (ii) In connection with his or her initial service, an individual may be
granted stock options to purchase up to an additional 800,000 shares of Stock
which shall not count against the limit set forth in subsection (i) above.

 

  (iii) The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization.

 

  (iv) If a stock option is cancelled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 16), the cancelled stock option will be counted against the limits set
forth in subsections (i) and (ii) above. For this purpose, if the exercise price
of a stock option is reduced, the transaction will be treated as a cancellation
of the stock option and the grant of a new stock option.

 

Page 4



--------------------------------------------------------------------------------

7. Terms and Conditions of Stock Purchases and Bonuses.

 

  (a) Each sale or grant of stock pursuant to the Plan will be evidenced by a
written Restricted Stock Purchase Agreement or Restricted Stock Bonus Agreement
executed by the Company and the person to whom such stock is sold or granted.

 

  (b) The Restricted Stock Purchase Agreement or Restricted Stock Bonus
Agreement may contain such other terms, provisions and conditions consistent
with this Plan as may be determined by the Plan Administrator, including not by
way of limitation, restrictions on transfer, forfeiture provisions, repurchase
provisions and vesting provisions. To the extent required by applicable law, any
right of the Company to repurchase stock granted pursuant to a restricted stock
purchase or restricted stock bonus at the original purchase price, if the right
is assignable, the assignee must pay the Company upon assignment of the right
cash equal to the difference between the original price and fair value if the
original purchase price is less than fair value.

 

  (c) The purchase price of Stock sold hereunder pursuant to a Restricted Stock
Purchase Agreement shall be the price determined by the Plan Administrator on
the date the right to purchase Stock is granted; provided, however that (i) such
price shall not be less than 85% of the per share fair market value of such
Stock on the date the right to purchase Stock is granted and (ii) to the extent
required by applicable law, in the case of any person who owns Company stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, such price shall be 100% of the per share fair market
value of such Stock at the time the right to purchase Stock is granted, or at
the time the purchase is consummated.

 

8. Terms and Conditions of RSUs.

 

  (a) RSUs may be granted at any time as determined by the Plan Administrator.
Each RSU grant will be evidenced by a Restricted Stock Unit Agreement that will
specify such other terms and conditions as the Plan Administrator, in its sole
discretion, will determine, including all terms, conditions, and restrictions
related to the grant, the number of RSUs and the form of payout, which, subject
to Section 8(d), may be left to the discretion of the Plan Administrator.

 

  (b) The Plan Administrator, in its sole discretion, will set vesting criteria
(which may be based on the participant’s continuous employment or service with
the Company or its Affiliates and may include performance objectives based upon
the achievement of Company-wide, departmental or individual goals, Company
performance relative to selected other companies, or any other basis determined
by the Plan Administrator) which, depending on the extent to which the criteria
are met, will determine the number of RSUs that will be paid out to the
participant. After the grant of RSUs, the Plan Administrator, in its sole
discretion, may reduce or waive any restrictions for such RSUs.

 

Page 5



--------------------------------------------------------------------------------

  (c) Upon meeting the applicable vesting criteria (including without
limitation, achievement of any applicable performance objectives), the
participant will be entitled to receive a payout as specified in the Restricted
Stock Unit Agreement. Notwithstanding the foregoing, at any time after the grant
of RSUs, the Plan Administrator, in its sole discretion, may reduce or waive any
vesting criteria that must be met to receive a payout.

 

  (d) Payment of earned RSUs will be made as soon as practicable after the
date(s) set forth in the Restricted Stock Unit Agreement. The Administrator, in
its sole discretion, may pay earned RSUs in cash, shares of Stock or a
combination thereof.

 

  (e) On the date set forth in the Restricted Stock Unit Agreement, all unearned
RSUs will be forfeited to the Company.

 

9. Terms and Conditions of SARs. The Plan Administrator may, under such terms
and conditions as it deems appropriate, authorize the issuance of SARs evidenced
by a written SAR agreement (which, in the case of tandem options, may be part of
the option agreement to which the SAR relates) executed by the Company and the
person to whom such SAR is granted. The SAR agreement may contain such terms,
provisions and conditions consistent with this Plan as may be determined by the
Plan Administrator.

 

10. Use of Proceeds. Cash proceeds realized from the sale of Stock under the
Plan shall constitute general funds of the Company.

 

11. Amendment, Suspension, or Termination of the Plan.

 

  (a) The Board may at any time amend, suspend or terminate the Plan as it deems
advisable; provided that such amendment, suspension or termination complies with
all applicable requirements of state and federal law, including any applicable
requirement that the Plan or an amendment to the Plan be approved by the
Company’s stockholders, and provided further that, except as provided in
paragraph 3(b), above, the Board shall in no event amend the Plan in the
following respects without the consent of stockholders then sufficient to
approve the Plan in the first instance:

 

  (i) To increase the maximum number of shares subject to incentive stock
options issued under the Plan; or

 

  (ii) To change the designation or class of persons eligible to receive
incentive stock options under the Plan.

 

  (b) No option may be granted nor any Stock issued under the Plan during any
suspension or after the termination of the Plan, and no amendment, suspension or
termination of the Plan shall, without the affected individual’s consent, alter
or impair any rights or obligations under any option previously granted under
the Plan. The Plan shall terminate with respect to the grant of incentive stock
options on April 10, 2006, unless previously terminated by the Board pursuant to
this paragraph 11.

 

Page 6



--------------------------------------------------------------------------------

12. The Plan Administrator shall establish and set forth in each instrument that
evidences an option whether the option will continue to be exercisable, and the
terms and conditions of such exercise, if an Optionee ceases to be employed by,
or to provide services to, the Company or an Affiliate, which provisions may be
waived or modified by the Plan Administrator at any time.

 

13. Assignability. Each option granted pursuant to this Plan shall, during
Optionee’s lifetime, be exercisable only by him, and the option shall not be
transferable by Optionee by operation of law or otherwise other than by will or
the laws of descent and distribution. Notwithstanding the foregoing, and to the
extent permitted by Section 422 of the Code, the Plan Administrator, in its sole
discretion, may permit such transfer, assignment and exercisability and may
permit an Optionee to designate a beneficiary who may exercise the option after
the Optionee’s death; provided, however, that any option so transferred or
assigned shall be subject to all the same terms and conditions contained in the
instrument evidencing the option. Stock subject to a Restricted Stock Purchase
Agreement, a Restricted Stock Bonus Agreement, or a Restricted Stock Unit
Agreement shall be transferable only as provided in such applicable agreement.

 

14. Payment Upon Exercise of Options.

 

  (a) Payment of the purchase price upon exercise of any option granted under
this Plan shall be made in cash, a certified check, bank draft, postal or
express money order payable to the order of the Company, provided, however, that
the Plan Administrator, in its sole discretion, may permit an Optionee to pay
the option price in whole or in part (i) tendering (either actually or, if and
so long as the Stock is registered under Section 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), shares of
Stock owned by the Optionee for at least six months (or any shorter period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes) on the day prior to the exercise date equal to the aggregate option
exercise price; (ii) if and so long as the stock is registered under
Section 12(b) or 12(g) of the Exchange Act, by delivery on a form prescribed by
the Plan Administrator of an irrevocable direction to a securities broker
approved by the Plan Administrator to sell shares and deliver all or a portion
of the proceeds to the Company in payment for the Stock; (iii) by delivery of
the Optionee’s promissory note with such full recourse, interest, security, and
redemption provisions as the Plan Administrator in its discretion determines
appropriate; or (iv) in any combination of the foregoing. The amount of any
promissory note delivered in connection with an incentive stock option shall
bear interest at a rate specified by the Plan Administrator but in no case less
than the rate required to avoid imputation of interest (taking into account any
exceptions to the imputed interest rules) for federal income tax purposes. In
addition, the Plan Administrator, in its sole discretion, may authorize the
surrender by an Optionee of all or part of an unexercised option and authorize a
payment in consideration thereof of an amount equal to the difference between
the aggregate fair market value of the Stock subject to such option and the
aggregate option price of such Stock. In the Plan Administrator’s discretion,
such payment may be made in cash, shares of Stock with a fair market value on
the date of surrender equal to the payment amount, or some combination thereof.
The purchase price for shares purchased under an option may also be paid by such
other consideration as the Plan Administrator may permit.

 

Page 7



--------------------------------------------------------------------------------

  (b) In the event that the exercise price is satisfied by the Plan
Administrator retaining from the shares of Stock otherwise to be issued to
Optionee shares of Stock having a value equal to the exercise price, the Plan
Administrator may issue Optionee an additional option, with terms identical to
this option agreement, entitling Optionee to purchase additional Stock in an
amount equal to the number of shares so retained.

 

15. Withholding Taxes.

 

  (a) No Stock shall be granted or sold under the Plan to any participant, no
RSU shall be settled through the issuance of Stock, and no SAR may be exercised,
until the participant has made arrangements acceptable to the Plan Administrator
for the satisfaction of federal, state, and local income and social security tax
withholding obligations, including without limitation obligations incident to
the receipt of Stock under the Plan, the lapsing of restrictions applicable to
such Stock, the failure to satisfy the conditions for treatment as incentive
stock options under applicable tax law, or the receipt of cash payments. Upon
exercise of a stock option, the lapsing of any restriction on stock, or the
settlement of any RSU, issued under the Plan, the Company may satisfy its
withholding obligations by withholding from the Optionee or requiring the
stockholder to surrender shares of the Company’s Stock sufficient to satisfy
federal, state, and local income and social security tax withholding
obligations.

 

  (b) In the event that such withholding is satisfied by the Company or the
Optionee’s employer retaining from the shares of Stock otherwise to be issued to
Optionee shares of Stock having a value equal to such withholding tax, the Plan
Administrator may issue Optionee an additional option, with terms identical to
the option agreement under which the option was received, entitling Optionee to
purchase additional Stock in an amount equal to the number of shares so
retained.

 

16. Corporate Transaction.

 

  (a) For purposes of this Section 16, a “Corporate Transaction” shall include
any of the following stockholder-approved transactions to which the Company is a
party:

 

  (i) a merger or consolidation in which the Company is not the surviving
entity, except for (1) a transaction the principal purpose of which is to change
the state of the Company’s incorporation, or (2) a transaction in which the
Company’s stockholders immediately prior to such merger or consolidation hold
(by virtue of securities received in exchange for their shares in the Company)
securities of the surviving entity representing more than fifty percent (50%) of
the total voting power of such entity immediately after such transaction;

 

  (ii) the sale, transfer or other disposition of all or substantially all of
the assets of the Company unless the Company’s stockholders immediately prior to
such sale, transfer or other disposition hold (by virtue of securities received
in exchange for their shares in the Company) securities of the purchaser or
other transferee representing more than fifty percent (50%) of the total voting
power of such entity immediately after such transaction; or

 

Page 8



--------------------------------------------------------------------------------

  (iii) any reverse merger in which the Company is the surviving entity but in
which the Company’s stockholders immediately prior to such merger do not hold
(by virtue of their shares in the Company held immediately prior to such
transaction) securities of the Company representing more than fifty percent
(50%) of the total voting power of the Company immediately after such
transaction.

 

  (b) In the event of any Corporate Transaction, any outstanding option, SAR, or
RSU shall terminate and any restricted stock shall be reconveyed to or
repurchased by the Company immediately prior to the specified effective date of
the Corporate Transaction; provided, however, that to the extent permitted by
applicable law and unless otherwise determined by the Plan Administrator in its
discretion (and reflected in the applicable written agreement evidencing the
grant of the award), any unvested option, SAR, RSU or any restricted stock shall
vest and become exercisable as to 25% of the unvested shares, or become
nonforfeitable as to 25% of the forfeitable shares, as applicable, immediately
prior to the specified effective date of the Corporate Transaction.
Notwithstanding the foregoing, options, SARs, RSUs or restricted stock shall not
terminate if, in connection with the Corporate Transaction, they are to be
assumed or substituted by the successor corporation or its parent company.
Unless otherwise determined by the Plan Administrator in its discretion (and
reflected in the applicable written agreement evidencing the grant of the
award), if options, SARs, RSUs or restricted stock are not assumed or
substituted by the successor corporation or its parent pursuant to options,
SARs, RSUs or restricted stock agreements providing substantially equal value
and having substantially equivalent provisions as the options, SARs, RSUs or
restricted stock granted pursuant to this Plan, such options, SARs, RSUs or
restricted stock shall vest and become exercisable or nonforfeitable, as
applicable, as to an additional 25% of the unvested shares or forfeitable
shares, immediately prior to the specified effective date of the Corporate
Transaction.

 

17. Stockholder Approval. This Plan shall only become effective with regard to
incentive stock options upon its approval by a majority of the stockholders
voting (in person or by proxy) at a stockholders’ meeting held within 12 months
of the Board’s adoption of the Plan. The Plan Administrator may grant incentive
stock options under the Plan prior to the stockholders’ meeting, but until
stockholder approval of the Plan is obtained, no incentive stock option shall be
exercisable.

 

18. Information to Plan Participants. The Company shall provide to each Plan
participant, during any period for which said participant has one or more
options or SARs or shares acquired pursuant to the Plan outstanding, copies of
annual reports of the Company issued during said period.

 

19. No Trust or Fund. The Plan is intended to constitute an “unfunded” plan.
Nothing contained herein shall require the Company to segregate any monies or
other property, or shares of Stock, or to create any trusts, or to make any
special deposits for any immediate or deferred amounts payable to any Optionee,
and no Optionee shall have any rights that are greater than those of a general
unsecured creditor of the Company.

 

Page 9



--------------------------------------------------------------------------------

20. Severability. If any provision of the Plan or any option is determined to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person, or
would disqualify the Plan or any option under any law deemed applicable by the
Plan Administrator, such provision shall be construed or deemed amended to
conform to applicable laws, or, if it cannot be so construed or deemed amended
without, in the Plan Administrator’s determination, materially altering the
intent of the Plan or the option, such provision shall be stricken as to such
jurisdiction, person or option, and the remainder of the Plan and any such
option shall remain in full force and effect.

 

Page 10